Title: Proclamation on Army Deserters, 15 October 1807
From: Jefferson, Thomas,Madison, James
To: 


                        
                        
                            By the President of the United States of America, 
                            
                        
                            A Proclamation. 
                        Whereas information has been received that a number of individuals who have deserted from the Army of the
                            United States, and sought shelter without the jurisdiction thereof, have become sensible of their offence, and are
                            desirous of returning to their duty, a full pardon is hereby proclaimed to each and all of such individuals as shall
                            within four months from the date hereof surrender themselves to the Commanding Officer of any military post within the
                            United States, or the territories thereof.
                        In Testimony whereof I have caused the Seal of the United States to be affixed to these presents, and signed
                            the same with my hand. Done at the City of Washington the Fifteenth day of October in the year of our Lord one thousand
                            Eight hundred and Seven; and of the Independence of the United States of America, the Thirty Second.
                        
                            Th: Jefferson 
                            
                            
                                By the President,
                            James Madison Secretary of State.
                        
                    